          Case 1:19-cv-00985-SKO Document 22 Filed 06/04/20 Page 1 of 4


 1 McGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 Asim Modi, SBN 4632018
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8952
 9 E-mail: asim.modi@ssa.gov
   Attorneys for Defendant
10
11 Jonathan O. Peña, Esq.
   CA Bar ID No.: 278044
12 Peña & Bromberg, PLC
13 2440 Tulare St., Ste. 320
   Fresno, CA 93721
14 Telephone: 559-439-9700
15 Facsimile: 559-439-9700
   info@jonathanpena.com
16 Attorney for Plaintiff, Manuel Perez Larios
17
18                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA
19                                  FRESNO DIVISION
20
   Manuel Perez Larios,                     Case No. 1:19-cv-00985
21
22             Plaintiff,                   STIPULATION AND ORDER FOR THE
                                            AWARD OF ATTORNEY FEES UNDER
23                    v.                    THE EQUAL ACCESS TO JUSTICE ACT
24                                          (EAJA) 28 U.S.C. § 2412(d)
   Andrew Saul, Commissioner of
25 Social Security,
26
               Defendant.
27
28
             Case 1:19-cv-00985-SKO Document 22 Filed 06/04/20 Page 2 of 4


 1         TO THE HONORABLE SHEILA K. OBERTO, MAGISTRATE JUDGE OF
 2 THE UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of FIVE THOUSAND
 5 DOLLARS AND 00/100, $5,000.00, under the Equal Access to Justice Act (EAJA), 28
 6
     U.S.C. § 2412(d). This amount represents compensation for all legal services rendered
 7
     on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
 8
     28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees to be made directly to counsel, pursuant to the assignment executed
20 by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel, Jonathan O.
21 Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees, and does not constitute an admission of liability on the part of Defendant
24 under the EAJA or otherwise. Payment of FIVE THOUSAND DOLLARS AND
25 00/100, $5,000.00, in EAJA attorney fees shall constitute a complete release from, and
26
   bar to, any and all claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña and /
27
28
                                                -2-
            Case 1:19-cv-00985-SKO Document 22 Filed 06/04/20 Page 3 of 4


 1 or Peña & Bromberg, PLC, may have relating to EAJA attorney fees in connection with
 2 this action.
 3         This award is without prejudice to the rights of Plaintiff’s attorney and / or Peña
 4 & Bromberg, PLC to seek Social Security Act attorney fees under 42 U.S.C. § 406(b),
 5 subject to the savings clause provisions of the EAJA.
 6
                                            Respectfully submitted,
 7
 8
     Dated: June 3, 2020                    /s/ Jonathan O. Peña
 9                                          JONATHAN O. PEÑA
10                                          Attorney for Plaintiff

11
     Dated: June 3, 2020                    McGREGOR W. SCOTT
12                                          United States Attorney
13                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
14                                          Social Security Administration
15
                                        By: _*_Asim Modi
16                                         Asim Modi
17                                         Special Assistant U.S. Attorney
                                           Attorneys for Defendant
18                                         (*Permission to use electronic signature
19                                         obtained via email on June 3, 2020).

20                                           ORDER
21
           Based upon the parties’ above stipulation, (Doc. 21), for good cause shown,
22
23 attorney’s fees in the amount of Five Thousand Dollars ($5,000.00) under the Equal
24 Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), shall be awarded to Plaintiff
25
   according to the terms of the stipulation.
26
27
28
                                                -3-
            Case 1:19-cv-00985-SKO Document 22 Filed 06/04/20 Page 4 of 4

     IT IS SO ORDERED.
 1
 2 Dated:   June 4, 2020                           /s/   Sheila K. Oberto   .
                                           UNITED STATES MAGISTRATE JUDGE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -4-
